Citation Nr: 0018660	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-00 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran perfected an appeal of a claim of 
entitlement to a disability rating in excess of 40 percent 
for service-connected spondyloarthropathy with involvement of 
the bilateral sacroiliac joints and lumbosacral spine 
(previously characterized as sacroiliitis on the right and 
left, each evaluated as 10 percent disabling), on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
February 1994.  

This case arises before the Board of Veterans' Appeals (the 
Board) from an August 1996 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), that granted entitlement to service connection 
for sacroiliitis on the right and left and assigned a 10 
percent disability rating for each side, effective from March 
1994.

In February 1999, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).

In October 1999, the RO recharacterized the veteran's 
disability as spondyloarthropathy with involvement of the 
bilateral sacroiliac joints and lumbosacral spine and 
assigned a 40 percent disability rating, effective from March 
1994. 


FINDINGS OF FACT

1.  In August 1996, the RO granted entitlement to service 
connection for sacroiliitis on the right and left and 
assigned a 10 percent disability rating for each side.  The 
veteran was notified of this decision by a letter dated 
August 26, 1996.  

2.  A notice of disagreement (NOD) addressing these issues 
was received at the RO on May 29, 1997.  

3.  The RO issued a statement of the case (SOC) on November 
20, 1997, addressing these issues.

4.  The veteran's VA Form 9 received on January 7, 1998, did 
not discuss any errors of fact or law regarding the 
disability ratings assigned for service-connected 
sacroiliitis on the right and left.

5.  Supplemental statements of the case (SSOCs) were issued 
on February 2, 1998, and October 6, 1999.  No correspondence 
indicating disagreement with the denial of the foregoing 
claims was received at the RO within 60 days of the issuance 
of either SSOC.


CONCLUSION OF LAW

An adequate substantive appeal of the claim of entitlement to 
an initial disability rating in excess of 40 percent for 
service-connected spondyloarthropathy with involvement of the 
bilateral sacroiliac joints and lumbosacral spine (previously 
characterized as sacroiliitis on the right and left, each 
evaluated as 10 percent disabling) was not filed, and the 
Board lacks jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In an August 1996 rating decision, the RO granted entitlement 
to service connection for sacroiliitis on the right and left 
and assigned a 10 percent disability rating for each side, 
effective from March 1994.  The RO notified the veteran of 
this decision by a letter dated August 26, 1996.  An NOD 
addressing these issues was received at the RO on May 29, 
1997.  The RO issued an SOC addressing these issued on 
November 20, 1997.  The RO informed the veteran that to 
complete his appeal, he must file a formal appeal which 
addresses the benefit that he wants, the facts in the SOC 
with which he disagrees, and the errors that he believes were 
made in applying the law.  A VA examination of the veteran 
was conducted on December 8, 1997.  A blank VA Form 9 was 
received on January 7, 1998.  There was no reference to the 
right or left sacroiliitis claims.  An SSOC was issued on 
February 2, 1998; however, this was mailed to the veteran at 
an incorrect address.  

Additional evidence was thereafter received.  In an October 
1999 rating decision, the RO recharacterized the veteran's 
disability as spondyloarthropathy with involvement of the 
bilateral sacroiliac joints and lumbosacral spine and 
assigned a 40 percent disability rating, effective from March 
1994.  An SSOC was issued on October 6, 1999, which was 
mailed to the veteran at his most recent address of record.  
A statement from the veteran's representative addressing the 
issue of entitlement to a rating in excess of 40 percent for 
service-connected spondyloarthropathy with involvement of the 
bilateral sacroiliac joints and lumbosacral spine was 
received at the RO on December 7, 1999.  The document is not 
date stamped, but it is dated December 7, 1999, and 
presumably, this date is the earliest the document could have 
been received by the RO.

The Board wrote to the veteran in April 2000 notifying him of 
its intention to consider issue of the adequacy of the 
allegations of error of fact or law in a substantive appeal 
regarding the issue of entitlement to a rating in excess of 
40 percent for service-connected spondyloarthropathy with 
involvement of the bilateral sacroiliac joints and 
lumbosacral spine (previously characterized as sacroiliitis 
on the right and left, each evaluated as 10 percent 
disabling).  A copy of the letter was sent to the veteran's 
representative.  The Board further informed the veteran that 
he had 60 days within which to present written argument or 
request a hearing to present oral argument on the question of 
adequacy of the appeal.  The veteran did not respond.


II.  Legal analysis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99.  The initial question that must be 
resolved is whether the Board has jurisdiction to consider 
the foregoing issue. 

In April 2000, the veteran and his representative were given 
notice that the Board was going to consider whether the 
substantive appeal on the above issue was adequate and given 
an opportunity to request a hearing or present argument 
related to this issue.  See 38 C.F.R. § 20.203 (1999).  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  The April 2000 letter to the veteran 
provided him notice of the pertinent regulations, as well as 
notice of the Board's intent to consider the issue.  He was 
given 60 days to submit argument on this issue and provided 
an opportunity to request a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see also 38 C.F.R. § 20.201 (1999) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1999).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1999). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (1999).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  Where the time 
limit would expire on a Sunday, the next succeeding workday 
will be included in the computation.  38 C.F.R. § 20.305(b) 
(1999).

However, if a claimant has not yet perfected an appeal and VA 
issues an SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, 38 U.S.C. § 7105(d)(3) and 
38 C.F.R. § 20.302(c) require VA to afford the claimant at 
least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97.

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1999).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(1999).

The rating decision of August 1996 granted entitlement to 
service connection for sacroiliitis on the right and left and 
assigned a 10 percent disability rating for each side.  The 
RO notified the veteran of this decision by a letter dated 
August 26, 1996, with an attached copy of the rating 
decision.  A timely NOD addressing these issues was received 
at the RO on May 29, 1997.  The RO issued an SOC on November 
20, 1997, which was mailed to the veteran at his most recent 
address of record.  The SOC notified the veteran that on his 
substantive appeal the important things to say were what 
benefit he wanted, what facts in the statement he disagreed 
with, and any error he believed was made in applying the law.  
A VA examination of the veteran was conducted on December 8, 
1997, within 60 days of the issuance of the November 20, 
1997, SOC.  See VAOPGCPREC 9-97.  A blank VA Form 9 was 
received on January 7, 1998.  There was no reference to the 
right or left sacroiliitis claims.  

An SSOC was mailed to the veteran at an incorrect address on 
February 2, 1998.  He had notified the RO of a new mailing 
address on the VA Form 9 dated January 5, 1998, but the SSOC 
was mailed to a previous address.  However, the SSOC was not 
returned by the post office as undeliverable, and was 
presumably forwarded to the veteran at his new mailing 
address.  The presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties.  See Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)); and see Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (applying the presumption of 
regularity to procedures at the RO level).  The RO received 
no correspondence after issuing the February 1998 SSOC that 
indicated any continued disagreement with the denial of the 
foregoing claims between February 2, 1998, and April 3, 1998, 
the date marking the end of the 60-day period from the 
issuance of the SSOC.  

Even if the veteran did not receive the February 1998 SSOC, 
he was issued another SSOC at his correct mailing address on 
October 6, 1999 (as provided in his January 1998 VA Form 9).  
Likewise, no additional correspondence indicating continued 
disagreement with the denial of the foregoing claims was 
received between October 6, 1999, and December 6, 1999, the 
date marking the end of the 60-day period from the issuance 
of this SSOC, as December 5, 1999, was a Sunday.

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
veteran submitted a VA Form 9 to the RO on January 7, 1998, 
that was blank in the section in which he was instructed to 
"[s]tate in specific details the benefits sought on appeal 
and your reasons for believing that the action appealed is 
erroneous."  At no place on the form or in any accompanying 
correspondence did the veteran provide this information.  The 
veteran did not allege any error of law or fact regarding the 
issue of entitlement to a higher rating for the service-
connected disability(ies).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of the issue, so any purported appeal 
is not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.101(a), 20.200, and 20.202 (1999); YT v. Brown, 9 Vet. 
App. 195 (1996).



ORDER

The veteran having failed to file an adequate appeal, the 
claim of entitlement an initial disability rating in excess 
of 40 percent for service-connected spondyloarthropathy with 
involvement of the bilateral sacroiliac joints and 
lumbosacral spine (previously characterized as sacroiliitis 
on the right and left, each evaluated as 10 percent 
disabling) is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

